             Case 1:21-cv-00238-JEB Document 4 Filed 03/05/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                  )
 KISHORE KUMAR REDDY                              )
 DUDDEKUNTA,                                      )
                                                  )
                 Plaintiff,                       )
                                                  )
                                                           Civil Action No. 21-238 (JEB)
        v.                                        )
                                                  )
 DAVID PEKOSKE, et al.                            )
                                                  )
                 Defendants.                      )
                                                  )

                                 NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of Assistant United States Attorney

Michael A. Tilghman II as counsel for Defendants in the above captioned case.

Dated: March 5, 2021
       Washington, DC
                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS, D.C. Bar #415793
                                              Acting United States Attorney

                                              BRIAN P. HUDAK
                                              Acting Chief, Civil Division

                                              By: /s/ Michael A. Tilghman II
                                                 MICHAEL A. TILGHMAN II
                                                 D.C. Bar #988441
                                                 Assistant United States Attorney
                                                 555 Fourth Street, NW
                                                 Washington, DC 20530
                                                 (202) 252-7113
                                                 Michael.Tilghman@usdoj.gov

                                              Attorneys for the United States of America
